Citation Nr: 1229844	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-09 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant as the service member's surviving spouse for purposes of entitlement to dependency and indemnity compensation (DIC) benefits. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to April 1971.  He died on February [redacted], 2000.  At the time of his death, the Veteran was in receipt of VA compensation benefits.  The appellant is claiming that she is the Veteran's putative common-law spouse for VA compensation purposes.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2005 determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that granted entitlement to service connection for the service member's cause of death and eligibility for Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35.  Nevertheless, despite the finding that the service member's death was service-related, the RO also concluded that the appellant could not be recognized as the Veteran's surviving spouse for VA compensation purposes.  The appellant was informed of that conclusion and she has appealed to the Board for review.  

In August 2009, after reviewing the appellant's claim, the Board determined that additional development was needed.  Hence, the claim was remanded to the RO.  The claim has since been returned to the Board for review.

Upon reviewing the development since August 2009, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's claim.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO was tasked by the Board to obtain additional evidence from the appellant and from the civil jurisdiction of Columbia (South America), and it has done so.  The results of that request have been included in the claims folder for review.  The results were then returned to the RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.


FINDINGS OF FACT

1.  The Veteran and the appellant were previously married.

2.  The Veteran and the appellant lived together for many years, they purchased property together, and they held themselves out to be man and wife.

3.  The service member died in February of 2000.  

4.  At the time of the Veteran's death, the appellant received VA insurance monies, the Veteran's share of the real property located in Bogota, Columbia, and any other property designated by the service member's last will and testament.  

5.  A Columbian court has determined that the appellant and the service member were free to enter into a common law relationship prior to his death and that there were no encumbrances on either party into entering such a relationship.  That same court further recognized the appellant and the Veteran as being in a common law marriage.  


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was on active duty for nearly twenty-one years; he retired from US Army in April 1971.  After his retirement, the service member filed for VA compensation benefits.  The record reflects that VA compensation benefits were subsequently awarded to him; it is also noted that the service member was provided compensation as a single person who was without a spouse or children.  Approximately eight years after his retirement from the military, the service member moved to Bogota, Columbia, South America.  In July 1979, the Veteran designated the appellant as the beneficiary of any US government life insurance that may have been in his name and that was payable upon his death.  The appellant's son was name the contingent beneficiary of the life insurance policy.  

In the meantime, the appellant had married to [redacted] (RSM) in February 1957 in Bogota, Columbia.  RSM and the appellant remained as husband and wife until 1970 when RSM abandoned the appellant.  Per the claims folder, it appears that RSM moved out of the family home and has not had any contact with the appellant since 1970.  It is unclear whether RSM was or is alive or whether he died after moving from the family home shared with the appellant.  It is noted that the marital court documents acknowledge that a divorce decree of the marriage was presented after the date of the filing of the lawsuit, in October 2001.  But it was then noted that this was trivial due on account that the patrimonial partner had died long before.  Thereafter, at some time after the Veteran moved to Bogota, he met the appellant.  

In August 1988, the appellant, along with her sister, and the Veteran entered into an agreement to purchase real property in Bogota, Columbia.  A copy of the deed is of record.  The Board would note that when the appellant and the Veteran presented themselves before the notary who officiated with the signing of the real property paperwork, the appellant and the Veteran held themselves out to the notary as being married to one another.  This item was so noted in the record of sale.  It appears from the document of sale or title that the appellant and her sister were named as the inheritors of the property share of the Veteran upon his death.  

On or about 1 January 1991, the appellant and the Veteran officially began cohabitating with one another.  Fifteen months later, the Veteran prepared and signed a last will and testament.  This was in March 1992.  In that document, the Veteran stated that he had divorced his previous spouse and that he was giving all of his personal property to the appellant.  It is further intimated that the Veteran may have been in a relationship with the appellant shortly after he left the service, and that the appellant was the "person with whom I shared my life."  

Per the claims folder, the appellant and the Veteran then cohabitated with one another until his death in February of 2000.  A Report of the Death of an American Citizen Abroad was completed by the American Embassy in Bogota.  On that form, the Vice Counsel of the Embassy indicated that the Veteran's effects, to include his cancelled passport, were in the possession of the appellant - the common law wife.  In other words, the Vice Counsel, a representative of the government of the United States overseas, recognized the appellant as the Veteran's common law spouse.  

An autopsy of the Veteran was performed and has been included in the claims folder for review.  Of particular interest is the fact that the results of the official autopsy results were provided to the appellant.  

Within three years of the Veteran's death and after the appellant sought compensation for the burial of the service member but before the appellant submitted a claim for VA dependency and indemnity compensation (DIC) benefits, the appellant petitioned her local Columbian family court in order to receive clarification of her legal status.  A copy of the findings of the family court is of record (including a translation of those findings).  A review of the documents reveals the following key provisions:

*  The appellant and the Veteran began living together in 1972.
*  The appellant had been married to another individual when she met the Veteran.  However, by no later than December [redacted], 1997, that marriage or "conjugal society" was dissolved by mutual consent of all parties.  This dissolution was confirmed by the judge overseeing the matter.  
*  A de facto marital union possibly existed between the appellant and the Veteran from 1972 to 2000 but a de facto marital union recognized by the courts of Columbia at least existed between December [redacted], 1990, and February [redacted], 2000 (the Veteran's date of death).  
*  Any assets obtained during the de facto marital union were declared to be assets of the marriage.
*  The appellant and the Veteran held themselves out to others in the community as being a married couple.  
*  There were no legal impediments to either party in order to enter into a de facto marital union in that the Veteran was presumed to be divorced from his first spouse and the appellant was no longer married upon liquidation of the conjugal society between herself and her former spouse.  

Accompanying the decision by the Columbian court is a copy of the marital laws of the Country of Columbia.  In essence, the translated copy of the marital laws, indicates that the country of Columbia recognizes common law (or de facto) marriages.  

Along with the above discussed documents and extracts are numerous written statements by the appellant along with two sworn documents concerning the relationship of the appellant with the Veteran.  Of particular interest are the detailed and extremely thorough statements provided by the appellant.  In these documents, the appellant described how she met the Veteran, their daily lives and activities, and the financial guarantees the Veteran made in order to ensure that the appellant was taken care of throughout the rest of her life.  She also wrote that she was unaware of the Veteran's prior marriage and that her prior marriage had dissolved.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, as the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102 (2011). 

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2010); 38 C.F.R. § 3.5(a)(1) (2010).  Death pension is available to the "surviving spouse" of a veteran because of his nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.23, 3.3 (2011).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000(a), (d) (2011). 

Under 38 C.F.R. § 3.50(a) (2011), a spouse is a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011). 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011). 

Additionally, a marriage will be established by one of the following types of evidence: 

(1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. 
(2) Official report from service department as to marriage which occurred while the veteran was in service. 
(3) The affidavit of the clergyman or magistrate who officiated. 
(4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration. 
(5) The affidavits or certified statements of two or more eyewitnesses to the ceremony. 
(6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived. 
(7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  

38 C.F.R. § 3.205(a) (2011). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2011) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b) (2011).  

Where an attempted marriage is invalid by reason of legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2011).  Where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) (2011) and also meets the requirements of 38 C.F.R. § 3.52 (2011), the claimant's signed statement that she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) (2011). 

In this instance, a family court in the country of Columbia has specifically ruled that both parties, the appellant and the Veteran, held themselves out to be married.  Moreover, the court further found that there was no legal impediment to either party with respect to a de facto or common law marriage.  The court documents thereafter reflect that both parties entered into the relationship many, many years prior to the death of the Veteran.  They purchased property together as a man and wife, and the Veteran not only listed her as the sole beneficiary of his life insurance policy but he also made her the sole beneficiary of his will.  It is further noted that the appellant and the Veteran cohabited with one another and lived in such a relationship until the Veteran died.  Also, there has been no claim filed by a legal surviving found who has been found or who could be found to be entitled to gratuitous death benefits.

With regard to the court's finding of no legal impediment to either party with respect to a de facto or common law marriage, the Board acknowledges that the appellant submitted an October 2001 copy of a divorce decree from her prior husband.  However, the Columbian court held that the marriage impediment had been removed because the appellant's prior husband had died long before.  It is also acknowledged that the Veteran was married to C.L.C. prior to meeting the appellant.  However, the court in Columbia also found no impediment from the Veteran's prior marriage.  For VA purposes, the Board also points out that the appellant has consistently stated that she was not aware of the Veteran's prior marriage.  As such, any doubt in this regard is resolved in the appellant's favor.  

In this case, the Board finds that what the evidence consistently demonstrates is that the Veteran and the appellant were living together and holding themselves out as man and wife at the time of his death.  This is confirmed by the notification of death signed by the Vice Consul General of the American Embassy in Columbia.  In addition, the appellant has submitted evidence that she paid for the Veteran's funeral and they bought a residence together many years prior to his death.  

Therefore, as the evidence shows that the Veteran and the appellant believed that they had remarried, that they had a common law or as recognized by Columbia, a de facto marriage, that they lived together from 1990 to 2000, that neither party entered into the common law marriage from 1997 (or earlier) to 2000 with knowledge of any impediment, and as there has been no claim filed by a legal spouse, the Board finds that their common law or de facto marriage is deemed valid for the purpose of entitlement to VA death benefits.  All reasonable doubt has been resolved in favor of the appellant in reaching this decision.


ORDER

The appellant is recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


